FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 8/3/2021.
Response to Arguments
Regarding the previous objection to claim 6, the applicant has amended to correct the minor informality; accordingly, the corresponding objection is withdrawn.
Regarding the rejections under 35 USC 101, the applicants arguments have been full considered and are found persuasive. The limitations of the claims when taken together as an ordered combination recite an invention that is not merely the routine or conventional use. Thusly, the claim as a whole amounts to significantly more than the abstract idea and, accordingly, the corresponding rejections under 101 are withdrawn.
Regarding the rejections under 35 USC 102, the applicant has argued that the newly amended claims are not anticipated by Kubie. The applicant’s arguments have been fully considered and found persuasive. Accordingly, the corresponding 102 rejections are withdrawn; however, new rejections under 103 are made in view of the previously cited art, necessitated by amendment.
Regarding the rejections under 35 USC 103, the applicant has argued that the rejection of claim 7 was improper as Kubie and Adler are not analogous art. The claim has been canceled and therefore the argument is moot. However, the examiner notes and apologizes that on Page 12 of the non-final office action, the examiner stated that “Kubie and Adler both generally relate to flight planning of UAVs with consideration of noise.” This was a typographical error and was meant to state “Kubie and Adler both generally relate to the flight planning of aerial vehicles with consideration of noise”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-15, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubie; Martin et al. (US 20190189016 A1) in view of Adler Charles Otis et al. (EP 3288006 A1)
Regarding claim 1, Kubie teaches:
A method for routing an aerial vehicle based on a relative noise impact comprising: retrieving environmental noise map data for a geographic area, wherein the environmental noise map data indicates existing noise levels measured in the geographic area, (Abstract: "A computer implemented method of distributing noise exposures to unmanned aerial vehicles (UAVs) over a neighborhood includes: receiving flight routing requests to fly the UAVs over the neighborhood; accessing a noise exposure map stored in a noise exposure database in response to the flight routing requests; and generating new flight paths for the UAVs over the neighborhood that load level additional noise exposures that the new flight paths will contribute to the noise exposure map. The noise exposure map includes noise exposure values indexed to properties within the neighborhood." Paragraph 32: "Noise thresholds may be associated with a cumulative noise exposure value (e.g., heat map value), a frequency of noise exposure incidents (e.g., frequency of the cumulative noise exposures for a given property)," Paragraph 14: "system and technique that reduces or limits the noise impact on individual properties (or geospatial locations) in a neighborhood by load leveling noise exposures to UAVs across the neighborhood. Embodiments of the load leveling technique described herein attempt to distributed noise exposure events across the neighborhood to prevent or reduce concentrations of noise exposure events that overly impact a few properties. In some embodiments, the load leveling technique also seeks to distribute noise exposure events away from noise sensitive properties and towards noise insensitive properties.")
determining a vehicle noise characteristic of the aerial vehicle; (Paragraph 15: "The new flight paths may load level the additional noise exposures for new flight paths by varying the flight paths, introducing varied waypoints, varying flight altitudes, gliding over certain properties, directing active noise cancellation efforts in the direction of noise sensitive properties, and otherwise.")
and generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area…wherein the relative noise impact is computed based on the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle.  (Abstract, Paragraphs 14-15 & 32)
Kubie does not teach:
monitoring a measured noise impact of the aerial vehicle as the aerial vehicle flies along the route, wherein the measured noise impact is determined using one or more audio sensors located on the ground level,
However, in the same field of endeavor, Adler teaches:
monitoring a measured noise impact of the aerial vehicle as the aerial vehicle flies along the route, wherein the measured noise impact is determined using one or more audio sensors : "receiving noise inquiries of a community related to aircraft noise during flight over the community, receiving an output from noise sensors positioned within the community, determining a noise distribution plan for additional aircraft flying over the community so as to steer the additional aircraft and distribute additional aircraft noise")
Kubie and Adler are analogous art because the both generally relate to the flight planning of aerial vehicles with consideration of noise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the route planning teachings of Kubie with the route planning teachings of Adler to better “reduce noise impact to the community underneath the flight path.” (Adler: Abstract)

Regarding claim 2 the combination of Kubie and Adler teaches the method of claim 1, Kubie further teaches:
wherein the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level.  (Paragraph 14)

Regarding claim 3 the combination of Kubie and Adler teaches the method of claim 2, Kubie further teaches:
wherein the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.  (Paragraph 25: "Other noise related threshold factors such as UAV noise level, altitude, flight speed, duration of UAV noise interaction with a given property, whether a given property is noise sensitive or insensitive, etc. may be used to determine whether a new flight path is deemed to have a noise impact on a given property." Paragraph 17: "properties that are adjacent to loud noise producing properties, such as loud transportation or commercial/industrial corridors, may also be deemed noise insensitive properties." Taught here is the consideration that an area is sufficiently louder than the noise produced by the UAV aka noise insensitive corresponding to the existing noise level being above a threshold)

Regarding claim 4 the combination of Kubie and Adler teaches the method of claim 2, Kubie further teaches:
wherein the relative noise impact is minimized by generating the route to fly at an altitude at which the existing noise levels are greater than the vehicle noise characteristic as heard at the ground level by a threshold value. (Paragraphs 25 and 17: “noise related threshold factors such as UAV noise level, altitude”)

Regarding claim 8, the combination of Kubie and Adler teaches the method of claim 1, Kubie further teaches:
further comprising: updating the environmental noise map data, the vehicle noise characteristic, or a combination thereof based on the ... noise impact of the aerial vehicle. (Paragraph 35: "The new flight path may also include planned rises in altitude at a strategic location prior to disabling or reducing rotor thrust so that a scheduled glide path, or partial glide path with reduced rotor thrust, can temporarily tradeoff altitude for reduced UAV noise when travelling proximate to a selected noise sensitive property." Noise from rotor thrust is interpreted to correspond to vehicle noise characteristic as described in instant specification paragraph 43)

…measured…(Abstract)

Regarding claim 9, the combination of Kubie and Adler teaches the method of claim 1, Adler further teaches:
further comprising: monitoring one or more real-time parameters that can affect the existing noise level, the vehicle noise characteristic, or a combination thereof; and updating the route in real time based on the one or more real-time parameters.  (Paragraph 2: "Example methods utilize a capability to modify flight paths to respond to community noise requests in either a pre-planned or near real-time manner.")

Regarding claim 10, the combination of Kubie and Adler teaches the method of claim 9, Kubie further teaches:
wherein the one or more real-time parameters include at least one of: a change in wind direction; a beginning or an ending of an event; and a change in traffic.  (Paragraph 34)

Regarding claim 11 the combination of Kubie and Adler teaches the method of claim 1, Kubie further teaches:
wherein the environmental noise map data is generated based on at least one of: a road network categorization for roads in the geographic area; live traffic data for the roads in the geographic area; a people density in the geographic area; sound measurement data collected in the geographic area; and a calendar of events occurring in the geographic area.  (Paragraph 34: “Other time shifting techniques may include considering when public events occur (e.g., outdoor events) and avoid flybys during these events, or accessing public transportation schedules and scheduling the timing of flybys during noisy times (e.g., during rush hour bus schedules, while trains are in the area, etc.).”)

Regarding claim 20, the combination of Kubie and Adler teaches the non-transitory computer readable storage medium of claim 18 as applied to claim 3, Kubie further teaches:
wherein the at least one mode of operation includes a flying mode, a surface mode, a submersible mode, or a combination thereof. (Abstract; An Unmanned Aerial Vehicle is able to fly, corresponding to a “flying mode”.)

Regarding claims 11-15 & 17-19, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 1-4.

Claims 5-6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubie in view of Adler and further in view of Ferguson et al. (US 20190114564 A1)
Regarding claim 5, the combination of Kubie and Adler teaches the method of claim 1, Kubie further teaches:
wherein the route is among a plurality of candidate routes generated based on the relative noise impact, the method further comprising: (Abstract)
Though it is extremely common and well-known, Kubie does not explicitly teach:
ranking the plurality of candidate routes based on one or more ranking criteria; and presenting the ranked plurality of candidate routes in a user interface. 
However, in the same field of endeavor, Ferguson teaches:
ranking the plurality of candidate routes based on one or more ranking criteria; and presenting the ranked plurality of candidate routes in a user interface. (Paragraph 7: "Using this information, a set of candidate route plans may be determined. These route plans may be ranked according to one or more weighted objectives, which may be particular to a single parcel or across multiple parcels, such as shortest delivery time, lowest cost delivery, lowest fuel usage or energy consumption, least number of parcel transfers between vehicles or parcel transporters, or other preferences or objectives. A route plan may be selected or otherwise determined from the ranked set and implemented or communicated through a network to one or more parcel transporters for implementation. In some embodiments, aspects of an implemented route plan, such as predicted information included in the route plan, may be compared against real-time feedback information in order to monitor the implementation of the route plan, and modify the route plan, select an alternative route plan from the ranked set, and/or initiate failsafe procedures if needed.")

Kubie, Adler, and Ferguson are analogous art because they both generally relate to route planning for aerial vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the route planning teachings of Kubie and Adler with the route ranking teachings of Ferguson to reduce “delivery time and/or cost”. (Ferguson: Abstract)

	Regarding claim 6, the combination of Kubie, Adler, and Ferguson teaches the method of claim 5, Ferguson further teaches:
wherein the one or more ranking criteria include at [least] one of: fastest, shortest, least noise impact on the ground level, or a combination thereof.  (Paragraph 7)
Regarding claim 16, it is rejected on the basis that it is encompassed in scope by the previously rejected claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/E.W.V./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662